DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 11/25/2021, with respect to claims 1, 3-7, 10-15, 27, 30, 31 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 103 rejections of claims 1, 3-7, 10-15, 27, 30, 31 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-7, 10-15, 27, 30, 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest receiving, from a terminal, an indication of whether the terminal supports a neighbor cell interference removal function; configuring a first reserved region for the first base station and the second base station, in case that the terminal does not support the neighbor cell interference removal function; configuring a second reserved region for the first base station and the second base station in case that the terminal supports the neighbor cell interference removal function in conjunction with other limitations in independent claims 1, 14, 27, and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US Pub. No. 2015/0195068) interference cancellation of a neighbor cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/CHRISTOPHER M CRUTCHFIELD/           Primary Examiner, Art Unit 2466